
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 39
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2011
			Mr. Andrews (for
			 himself and Mr. Garrett) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  the freedom, security, and stability of Taiwan.
	
	
		Whereas for over half a century a close relationship has
			 existed between the United States and Taiwan, and the relationship has been of
			 enormous economic, cultural, and strategic advantage to both countries, the
			 region and the world;
		Whereas the United States has vital security and strategic
			 interests in the Taiwan Strait, with United States Armed Forces stationed in
			 countries within the Taiwan Strait region;
		Whereas the security of the 23,000,000 people in Taiwan is
			 threatened by the deployment by the Government of the People's Republic of
			 China of over 1,400 short- and medium-range ballistic missiles targeted at
			 Taiwan;
		Whereas the National People's Congress of the People's
			 Republic of China passed an anti-secession law on March 14, 2005, which was
			 subsequently condemned by the United States House of Representatives in House
			 Concurrent Resolution 98 (109th Congress), passed by the House of
			 Representatives on March 16, 2005;
		Whereas House Concurrent Resolution 98 (109th Congress)
			 states that the anti-secession law seeks to create a legal framework for
			 possible use of force against Taiwan and that it constitutes a
			 unilateral change to the status quo in the Taiwan Strait;
		Whereas a 2009 Department of Defense report on the
			 military power of the Government of the People's Republic of China states that
			 [t]he PLA's modernization vis-a-vis Taiwan has continued over the past
			 year, including its build-up of short-range missiles opposite the
			 island, and that [i]n the near-term, China's armed forces are
			 rapidly developing coercive capabilities for the purpose of deterring Taiwan's
			 pursuit of de jure independence;
		Whereas the report also states that [t]hese same
			 capabilities could in the future be used to pressure Taiwan toward a settlement
			 of the cross-Strait dispute on Beijing's terms while simultaneously attempting
			 to deter, delay, or deny any possible U.S. support for the island in case of
			 conflict;
		Whereas the Director of National Intelligence, Admiral
			 Dennis Blair, in the 2009 Annual Threat Assessment of the Intelligence
			 Community for the Select Committee on Intelligence of the Senate, stated that
			 [p]reparations for a possible Taiwan conflict continue to drive the
			 modernization goals of the People's Liberation Army and the Chinese
			 defense-industrial complex;
		Whereas on January 21, 2010, the Defense Intelligence
			 Agency (DIA) completed a report on the current condition of the air force of
			 the Government of Taiwan and concludes that, although Taiwan has nearly
			 400 combat aircraft in service, far fewer of these are operationally
			 capable;
		Whereas on August 16, 2010, the U.S. Department of Defense
			 issued a report titled Military and Security Developments involving the
			 People's Republic of China, in which it noted that in spite of the
			 ongoing rapprochement, the PRC is continuing its military buildup and missile
			 deployment aimed at Taiwan, leading to a further deterioration of the military
			 balance across the Taiwan Strait;
		Whereas section 2(b)(4) of the Taiwan Relations Act (22
			 U.S.C. 3301(b)(4)), which is the cornerstone of United States-Taiwan relations,
			 declares that it is the policy of the United States to consider any
			 effort to determine the future of Taiwan by other than peaceful means,
			 including by boycotts or embargoes, a threat to the peace and security of the
			 Western Pacific area and of grave concern to the United States;
			 and
		Whereas section 2(b)(6) of such Act (22 U.S.C. 3301(b)(6))
			 declares it the policy of the United States to maintain the capacity of
			 the United States to resist any resort to force or other forms of coercion that
			 would jeopardize the security, or the social or economic system, of the people
			 on Taiwan: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)grave concerns exist concerning the
			 continued deployment by the Government of the People's Republic of China of
			 over 1,400 ballistic missiles directed toward Taiwan, which threaten security
			 and stability in the Taiwan Strait;
			(2)the President
			 should seek a public and unequivocal renunciation from the leaders of the
			 People's Republic of China of any threat or use of force against Taiwan and the
			 region;
			(3)the future of
			 Taiwan should be determined peacefully by the people of Taiwan and free from
			 coercion by the Government of the People's Republic of China; and
			(4)the President
			 should take immediate steps to redress the deteriorating balance of airpower
			 noted by the 2010 DOD's annual report on China's military power, and move
			 forward expeditiously with the sale to Taiwan of new F–16 C/D aircraft and
			 upgrades of the existing F–16 A/B fleet.
			
